UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                             No. 96-6256



HENRY W. MARTIN, JR.,

                                            Plaintiff - Appellant,

          versus

WILLIAM K. SUTER, Clerk of the Supreme Court
of the United States; TROY D. CAHILL, Assis-
tant Clerk of Court; CYNTHIA RAPP, Assistant
Clerk of Court; BERT M. MONTAGUE, Clerk of the
United States Court of Appeals for the Fourth
Circuit; CHERYL M. WILLIAMSON, Deputy Clerk,
                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Greenville.    Matthew J. Perry, Jr., Senior
District Judge. (CA-95-2341-6-OAK)

Submitted:   July 23, 1996                 Decided:   July 31, 1996


Before WIDENER, NIEMEYER, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.

Henry W. Martin, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying re-

lief on his 42 U.S.C. § 1983 (1988) complaint. We have reviewed the

record and the district court's opinion accepting the magistrate

judge's recommendation and find no reversible error. Accordingly,

we affirm on the reasoning of the district court. Martin v. Suter,
No. CA-95-2341-6-OAK (D.S.C. Dec. 14, 1995). We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not
aid the decisional process.




                                                          AFFIRMED




                                2